  Case 18-61342        Doc 35      Filed 11/13/18 Entered 11/13/18 15:09:07       Desc Main
                                     Document     Page 1 of 2




SIGNED THIS 13th day of November, 2018


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                          UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF VIRGINIA



IN RE: Maurice D Banks                                            CHAPTER 13
       Katia D Banks                                              CASE NO. 18-61342
       Debtor(s)


               ORDER ON DEBTORS’ OBJECTION TO PROOF OF CLAIM


        Comes now, the debtor(s), by counsel on the objection to claim #13 of Army & Air Force
Exchange Services and Rita Torres, Bass & Associates, P.C., which was filed with this court
and upon a notice of hearing filed on January 31, 2019, and it appearing to the court that it is
proper to do so, it is therefore


                            ORDERED, ADJUDGED and DECREED


       That the objection to claim #13 of Army & Air Force Exchange Services and Rita
Torres, Bass & Associates, P.C., is withdrawn.




                                               1
  Case 18-61342      Doc 35     Filed 11/13/18 Entered 11/13/18 15:09:07          Desc Main
                                  Document     Page 2 of 2




       Copies of this order shall be mailed by ECF or First Class U.S. Mail, postage prepaid, to
the Debtors, to Herbert L. Beskin, Chapter 13 Trustee, and to Army & Air Force Exchange
Services, Attn: GC-G, 3911 S. Walton Walker Blvd, Dallas, TX 75236 and Bass& Associates,
P.C., Rita Torres, Administrative Assistant, 3936 E Ft. Lowell Road, Tucson, AZ 85712-1083.


                                    **END OF ORDER**

I ask for this:

/s/ Stephen E. Dunn, Esq.
Attorney for the Debtor
Stephen E. Dunn, Esq., VSB No. 26355
Michelle J. Dunn, Esq., VSB No. 90687
Stephen E. Dunn, PLLC
201 Enterprise Dr., Suite A
Forest, Va. 24551
Phone: 434-385-4850
Email: stephen@stephendunn-pllc.com
        michelle@stphendunn-pllc.com

Seen:

/s/ Herbert L. Beskin
Herbert L. Beskin, Chapter 13 Trustee
VSB # 15050
P.O. Box 2103, Charlottesville VA 22902
Tel: (434) 817-9913, ext. 121
E-mail: hbeskin@cvillech13.net




                                               2
